Citation Nr: 0919543	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-22 646	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an improved pension 
overpayment in the amount of $3,419.00, to include the issue 
of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision issued by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.  

The Veteran appeared for a VA Travel Board hearing at the St. 
Petersburg, Florida VARO in January 2009.  Later in the same 
month, he submitted additional evidence accompanied by a 
waiver of regional office jurisdiction.  38 C.F.R. 
§ 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the evidence of record in this case 
and finds that additional development and adjudication is 
necessary prior to a final Board disposition in this case.

In February 2000, the Huntington, West Virginia VARO granted 
entitlement to a nonservice-connected VA pension.  In the 
same month, the Veteran was notified that he would be awarded 
$191.00 per month as of May 1, 1999 and $195.00 per month as 
of December 1, 1999.  

In January 2001, following receipt of federal tax forms 
showing interest income from 1999 and 2000, the Veteran's 
payments were reduced to $71.00 monthly as of May 1, 1999; 
$76.00 monthly as of December 1, 1999; $128.00 monthly as of 
February 1, 2000; and $135.00 monthly as of December 1, 2000.  
The Veteran was notified that he would be informed shortly of 
how much he was overpaid.  In March 2001, he requested a 
waiver of recovery of the overpayment.  While the Huntington 
VARO initially denied waiver of a debt in the amount of 
$1884.00, the RO subsequently granted this waiver in a 
February 2003 decision on the basis that that the Veteran 
"appeared totally confused as to the requirements of 
counting income for VA purposes" and, though "somewhat at 
fault in creation of the overpayment," had demonstrated no 
fraud.

A December 2002 letter from the Huntington VARO indicates 
that the Veteran's award of improved pension had been amended 
to $245.00 as of December 1, 2002.

In May 2003, following receipt of an inquiry from the 
Veteran's congresswoman, the Huntington VARO notified the 
congresswoman that the Veteran had failed to return the 
required income verification form and that, accordingly, his 
benefits were suspended effective from March 1, 2003.  In an 
April 2004 letter, the RO notified the Veteran that his 
monthly amount had been reduced to $0.00 as of January 1, 
2002 on account of his failure to provide income verification 
and that this resulted in an overpayment of benefits.  In a 
letter from April 2004, the VA Debt Management Center in St. 
Paul, Minnesota informed the Veteran that he had an 
overpayment in the amount of $3419.00.

In May 2004, the Veteran notified the Huntington VARO that he 
had not returned income verification forms because he did not 
want to apply for pension benefits.  He also noted that the 
was "not sure of any benefits received in 2002 and would 
like verification of payments" in 2002.  In the same month, 
he requested an audit of his account and a waiver of the 
debt, noting that he would be put under a severe hardship if 
forced to pay it back.

In July 2004, the Philadelphia VAROIC furnished the Veteran 
with a letter including a paid and due audit of his benefit 
payment account.  This audit showed the payments to the 
Veteran at the then-applicable rates of payment.  However, 
two large checks were also listed as being issued to the 
Veteran in addition to the monthly payments, including an 
April 26, 2002 check in the amount of $1,327.00 and a March 
1, 2003 check in the amount of $1,755.00.  No explanation was 
provided for the basis for the issuance of these checks or 
the manner in which payment was made (i.e., check mailed, 
direct deposit, etc.).  It appears that one of the checks may 
represent payment to the Veteran, in part, of the previously 
waived overpayment amount.

In a statement received in September 2004, the Veteran 
informed the Philadelphia VAROIC that the last pension check 
was issued to him on April 1, 2002.  He indicated that he did 
not want anything to do with a VA pension, so he chose not to 
reapply at that date.  He also indicated that the pension was 
stopped at that time.  

In May 2005, the VAROIC denied the Veteran's waiver request 
on the basis that recovery of the overpayment would not 
violate the principles of equity and good conscience.  It was 
specifically noted that the overpayment resulted from VA's 
action to terminate pension benefits, effective January 1, 
2002, due to the Veteran's failure to file an Eligibility 
Verification Report (EVR).  It was also stated that he had 
not submitted a completed financial status report.  The 
current appeal ensued, with the VAROIC noting in a June 2006 
Statement of the Case that the Veteran had submitted three 
payments totalling $585.00 and reducing the outstanding 
balance to $2,834.00.

The Veteran appeared for a Travel Board hearing in St. 
Petersburg, Florida in January 2009.  During that hearing, he 
initially reported receiving two or three payments in 2002, 
with the payments then discontinued.  He confirmed that he 
did not submit an income verification report for 2002.  At 
the same time, he could not remember receiving the two large 
checks described above and, when asked about the checks, 
expressed confusion about the nature of those checks.  The 
undersigned Veterans Law Judge (VLJ) indicated that there was 
some question of what the amount of the overpayment actually 
was and suggested the need for a further audit.  The Veteran 
stated that "[t]here is no debt; I've paid it off," 
indicating that he had a letter that said the debt was paid 
in full.  

Submitted by the Veteran in January 2009 was a copy of an 
August 2007 letter from VA's Debt Management Center to the 
effect that a payment of $ 2,821 had been received for his 
indebtedness and that his account was considered to be paid 
in full.

Upon request of the undersigned VLJ, the Veteran also 
provided a VA Form 5655 (Financial Status Report) in January 
2009.  This report indicates that the Veteran's net monthly 
expenses exceeded his net monthly income by $3301.00, with 
$6,900.00 in monthly expenses and $3,599.00 in net monthly 
income.  Notable among the entries in this report is that the 
Veteran had $5,834.00 in cash in the bank, as well as a 
$1,208.41 monthly expense for a mortgage for a "mobile home 
park" and a separate $3,746.97 home mortgage.  

Based upon the above evidence, the Board finds that it is 
apparent from the record, particularly the January 2009 
hearing transcript, that the Veteran is seeking a 
recalculation of the debt and has questioned the debt's 
validity.  In his July 2006 substantive appeal, he conceded 
that he owed amounts representing payments for the period 
beginning January 1, 2002, but contested any overpayment 
calculated on the basis of pension benefits paid for periods 
before that time.  The COWC's decision of May 2005 explained 
that the debt arose due to termination of pension effective 
January 1, 2002.  However, the overpayment amount set forth 
in the paid and due audit provided in July 2004 appears to be 
based, in part, on payments made prior to 2002.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the claimant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98 (April 24, 1998).  On 
this basis alone, a remand for consideration of the validity 
of the debt will be needed prior to the issuance of a Board 
decision.

That does not end the Board's inquiry, however.  The Board 
finds that the July 2004 audit is inadequate, particularly as 
there is no explanation of the reason for the two large 
checks (the April 26, 2002 check in the amount of $1,327.00 
and the March 1, 2003 check in the amount of $1,755.00), the 
manner of payment of those checks, and the question of 
whether acknowledgment was actually made (i.e., the Veteran 
depositing the checks, or direct deposit).  It is imperative 
that the Veteran be issued a paid and due audit covering only 
the period during which the overpayment was created.  

Should the audit demonstrate that a valid debt still exists, 
a further VA Form 5655 should be requested of the Veteran, 
with particular attention to the nature of the two mortgages 
that constitute the vast majority of his monthly expenses.  
In this regard, the Board notes that the COWC decision was 
predicated on a finding that recovery of the debt would not 
violate the principles of equity and good conscience.  The 
Financial Status Report raises a number of questions, which 
require further explanation from the Veteran.  He asserts 
that he has a negative cash flow of more than $3,000 monthly 
but provides no details on how he maintains his various 
properties.  He also reported receipt of SSI (Supplemental 
Security Income), rather than Social Security disability or 
retirement benefits.  

Accordingly, this case is REMANDED for the following action:

1.  A paid and due audit of the debt at 
issue should be prepared, with the amount 
of the overpayment and the period of the 
overpayment clearly set forth.  A 
description of the payment history is 
needed.  Specifically, full information 
is needed as to the reason for the 
checks, the manner of payment (i.e., 
direct deposit, paper check), and the 
question of acknowledgement of the April 
26, 2002 check in the amount of $1,327.00 
and the March 1, 2003 check in the amount 
of $1,755.00.  A copy of this audit must 
be added to the claims file.

2.  The Veteran should be requested to 
provide another VA Form 5655.  In this 
form, he should specifically be requested 
to provide greater detail of the nature 
of his two monthly mortgage payments.  If 
either property is in foreclosure, or if 
there are other extenuating 
circumstances, the Veteran should so 
state.

3.  It should be ascertained whether, 
during the overpayment period, the 
Veteran was in receipt of SSI benefits, 
as opposed to other benefits from Social 
Security which are countable for pension 
purposes.  If the former, appropriate 
adjustment should be undertaken.

4.  After completion of the above 
development, and after ensuring that all 
correspondences from the Veteran 
regarding repayment have been associated 
with the claims file, the Veteran's 
appeal should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

